Citation Nr: 0925283	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-00 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1944 to December 1945.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2006 rating 
decision of the San Diego, California Department of Veterans 
Affairs (VA) Regional Office (RO) which continued a 30 
percent rating for bilateral pes planus.  In his January 2007 
Substantive Appeal the Veteran requested a Travel Board 
hearing; by correspondence in May 2009, he withdrew that 
request. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the appeal period, the Veteran's bilateral pes 
planus is reasonably shown to have approximated a disability 
picture of pronounced disability.


CONCLUSION OF LAW

A 50 percent rating is warranted for the Veteran's bilateral 
pes planus.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code (Code) 
5276 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  The Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
the United States Court of Appeals for Veterans Claims 
(Court) outlined the notice that is necessary in a claim for 
an increased rating.  The Court held, in essence, that the 
Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the Veteran may submit to support an 
increased rating claim.  

December 2005 and February 2006 letters advised the Veteran 
of VA's duties to notify and assist in the development of his 
claim.  While he did not receive complete notice prior to the 
April 2006 rating decision, a May 2008 letter provided 
essential notice under Vazquez-Flores.  An August 2008 
supplemental statement of the case readjudicated the matter 
after the Veteran responded.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (as a 
matter of law a notice timing defect is cured by notice 
followed by readjudication of the claim by the Agency of 
Original Jurisdiction). 

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in January 2005, November 
2005, and November 2007.  He has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.  

B.  Factual Background

On January 2005 VA examination, the Veteran gave a history of 
injuring his feet in service when he was forced to jump off 
the wing of an airplane onto the flight deck.  He stated that 
over the years the pain had increased, traveling up his legs, 
was worst when he stood for any length of time, and became 
excruciating after 45 minutes to an hour.  On physical 
examination, he exhibited tenderness at the heels 
bilaterally, right more than left, and pain when the 
metatarsophalangeal joints of the big toes were moved.  X-
rays showed degenerative joint disease (DJD) of the first 
metatarsophalangeal joints bilaterally, with possible 
tenosynovitis, as well as calcification of the Achilles 
tendons and mild DJD of the talotibial and talonavicular 
joints bilaterally.  The diagnoses were chronic bilateral 
plantar fasciitis (right worse than left) and metatarsus 
primus varus with hallux valgus bilateral with arthritis of 
the metatarsophalangeal joints of both big toes.

In April 2005, the Veteran was seen by VA for bilateral foot 
pain which was severe on walking and standing.  He indicated 
he had been given orthopedic shoes, but he found them 
uncomfortable.  He had no pain on palpation of the plantar 
fascia or plantar surface when in non-weight bearing status.  
His arches collapsed upon weight bearing and excessive 
pronation was noted in stance period.  May 2004 X-rays showed 
osteoarthritis in both great toes.  Bilateral foot pain with 
arthritis was diagnosed; a rocker bottom soled shoes were 
ordered.

May 2005 VA treatment records show the Veteran was seen for 
complaints of pain in his feet at the arch dorsally and 
plantarly at the midfoot, bilaterally, when weight-bearing, 
which had worsened over the past six months.  On physical 
examination, he was found to have bilateral bunion deformity 
with associated hammertoes and a flatfoot in compensation for 
an equinus deformity bilaterally.  He exhibited pain on 
palpation of the metatarsal cuneoform joint, right greater 
than left.  Gastocequinus with secondary arthritis at the 
metatarsal cuneoform joint, bilaterally, was diagnosed.  
July 2005 foot X-rays showed soft tissue calcifications on 
the plantar aspect of the right heel; DJD of the right first 
metatarsal-phalangeal joint with narrowing and possible 
tenosynovitis; moderate DJD of the left first 
metatarsophalangeal joint with narrowing and possible 
tenosynovitis; left Achilles tendon calcification; and mild 
DJD of the left tibiotalar and talonavicular joints.

In August 2005, the Veteran was seen for arch pain and flat 
feet.  He denied any bunion or hammer toe pain and refused 
rocker bottom sole shoes as they were uncomfortable, 
preferring to wear his orthopedic shoes.  He reported pain in 
his arches while standing, but denied having much pain while 
walking.  On examination he was noted to have excessive 
pronation in his stance and hallux abducto valgus 
bilaterally, with limited ankle dorsiflexion, worse on the 
right foot.  Medial longitudinal arches were observed while 
non-weight bearing, with loss of arches while weight bearing.  
The diagnosis was pes planovalgus with secondary hallux 
abducto valgus and arch fatigue.

July 2006 VA medical records note that the Veteran complained 
of tightness of the Achilles tendon and pain at the 
submetatarsals resulting from prolonged standing.  He 
indicated that stretching had not helped his condition much, 
and that he had tried functional foot orthosis but it hurt 
his arches.  On physical examination he had no pain to 
palpation at the submetatarsals bilaterally; bony prominences 
were felt at the submetatarsals, bilaterally.  

In January 2007, the Veteran was seen at a VA podiatry clinic 
for complaints of heel pain upon 10 minutes of standing.  He 
reported using a heel cup and Viscoped insert.  He had pain 
with palpation of the plantar medial calcaneal tubercule in 
the heels bilaterally, but no pain along the fascial course 
or with compression of the calcaneus.  Bilateral plantar 
fasciitis was diagnosed; the Veteran was instructed in heel 
cord stretching, ice, NSAID use, and stable shoe gear; Alimed 
inserts were dispensed.

In May 2007 the Veteran was again by VA for complaints of 
pain in the ball of his right foot for which silicone shoe 
inserts provided no relief.  Fat pad atrophy was noted in the 
metatarsal head area.  Metatarsalgia was diagnosed and 
casting for orthotics was recommended.

In August 2007, the Veteran was seen at the VAMC for 
complaints of painful arches for over 60 years.  He reported 
experiencing the most pain on the first step in the morning 
and after long periods of rest; to limit pain he tried not to 
stand on his feet for long periods.  He exhibited pain on 
palpation of the medial calcaneal tuberosity and along the 
course of the medial plantar fascial band.  Plantar fasciitis 
was diagnosed; the treatment regimen included stretching 
exercises, RICE regime, and painkillers.

On November 2007 follow-up, the Veteran reported achy pain on 
standing for 10 minutes.  He denied heel pain, indicating 
that his pain was deep within the arch of his foot, was 
experienced after prolonged weight-bearing, and was not 
resolved with NSAID painkillers.  He had worn Plastizote 
inserts which he could not tolerate and at the time of the 
visit was wearing Viscoped gel inserts which felt "okay."  
He showed decreased range of motion of the first 
metatarsophalangeal joint, but no pain on palpation or with 
range of motion.  He exhibited no pain along the plantar arch 
or the medial calcaneal tubercule.  Bilateral foot pain was 
diagnosed and he was instructed to continue wearing his 
Viscoped inserts and his supportive shoes.

On November 2007 VA examination, the Veteran reported 
constant pain in both feet which travelled to his ankles, was 
aching in nature, and was usually 8 out of 10 in severity.  
The pain was brought on by physical activity or standing and 
was relieved by rest; he reported that he was able to 
function without medication.  By his report, when standing or 
walking he had pain, but not at rest; he did not have 
weakness, stiffness, swelling, or fatigue whether at rest or 
standing/walking.  His current treatment was listed as 
orthopedic shoes.

On physical examination, there was no indication of a 
malunion to the os calcis or astralgus on either foot.  Both 
feet were tender to examination, but showed no painful 
motion, edema, disturbed circulation, weakness, or atrophy of 
the musculature.  Both great toes exhibited active motion in 
the metatarsophalangeal joints.  Pes planus was present 
bilaterally and the plantar surfaces of both feet were 
slightly tender to palpation.  Hallux valgus of both feet was 
noted, with a moderate degree of angulation on the right foot 
and a slight degree on the left, but no resection of the 
metatarsal head on either foot.  Neither foot demonstrated 
hallux rigidus or any forefoot/midfoot malalignment or 
deformity such as inward rotation of the superior portion of 
the os calcis, medial tilting of the upper border of the 
talus, marked pronation, or eversion of the whole foot.  Both 
Achilles tendons had good alignment.  The examiner noted 
limitations with standing and walking, although the Veteran 
was able to walk a quarter of a mile.  He wore orthopedic 
shoes which did not relieve his symptoms or pain; no arch 
supports, foot supports, build up of the shoes, or shoe 
inserts were needed.  X-rays of the feet showed extensive 
pathology.  January 2008 foot X-rays continued to show 
extensive foot pathology. 

C.  Legal Criteria and Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Pes planus is rated under Code 5276.  A 30 percent rating is 
warranted for bilateral severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  A 50 percent 
(maximum) rating is assigned for pronounced bilateral 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, where the 
symptoms are not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a. 

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Court recently held that "staged" ratings are 
appropriate in an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Here, the Board finds that the record shows the 
Veteran's symptoms were essentially similar throughout the 
appeal period, and that staged ratings are not indicated.

The Veteran's claim for increase was received in September 
2005.  As the pes planus is rated 30 percent disabling, the 
focus is on the criteria for the next higher, 50 percent, 
rating.  To substantiate such a rating, the record must show 
marked pronation, extreme tenderness of the plantar surfaces, 
marked inward displacement, and severe spasm of the Achilles 
tendon on manipulation, which are unimproved by orthopedic 
shoes or other orthotic devices.

The record does not show that the Veteran has any inward 
displacement of his foot bones.  Rather, on November 2007 VA 
examination he was found to have moderate hallux valgus of 
the right foot and slight hallux valgus of the left foot. 
Additionally, spasm of the Achilles tendon has not been shown 
in the record at any time.  Consequently, the schedular 
criteria for a 50 percent disability rating for pes planus 
are not fully met.  However, VA treatment records do show 
excessive pronation on multiple occasions; "excessive 
pronation" may reasonably be interpreted as equivalent to 
marked pronation.  What is particularly noteworthy is that 
throughout the appeal period the Veteran has consistently 
complained of extreme pain in his feet, and has been seen by 
VA for such complaints on a regular basis, without relief.  
On November 2007 VA examination it was noted that the 
Veteran's symptoms were not relieved by his orthopedic shoes.  
He has been provided various orthotic and orthopedic devices 
on trial bases, none proving successful.  Under these 
circumstances the Board finds that the schedular criteria for 
a 50 percent rating for pes planus are more nearly 
approximated, and that such rating is warranted.  See 
38 C.F.R. §§ 3.102, 4.7.  

Because the criteria for a 50 percent rating are only 
approximated, and not fully satisfied, it is clear that that 
a rating in excess of 50 percent is not warranted.  Because 
50 percent is the maximum schedular rating available, the 
Board must next consider whether referral for extraschedular 
evaluation is necessary.  In this regard it is noteworthy 
that the Veteran does not meet all the criteria for the 50 
percent rating, and that the criteria for such rating 
encompass all of his symptoms and associated limitations of 
function; therefore, the schedular criteria are not 
inadequate.  Furthermore, there is no indication in the 
record that the Veteran's pes planus disability picture is 
exceptional.  He is retired and thus there is no marked 
interference with employment; he has not been hospitalized 
for pes planus disability.  No other factors of similar 
gravity associated with the Veteran's disability are shown.  
Consequently, referral for extraschedular consideration is 
not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 
Vet. App. 111 (2008).


ORDER

A 50 percent rating is granted for the Veteran's bilateral 
pes planus, subject to the regulations governing payment of 
monetary awards.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


